DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “method of surface-treating a zinc-containing metal substrate being coated with oil” (emphasis added) in lines 1-2. The limitation is indefinite as ambiguous, because it is not clear whether the phrase “being coated with oil” is a present continuous tense meaning that it is being coated during the recited step limitations of the claimed process or whether it means simply “coated with oil.” Examiner considers the limitation to include either interpretation ( i.e. either “method of surface-treating a zinc-containing metal substrate which is being coated with oil” or “method of surface-treating a zinc-containing metal substrate which is coated with oil.”
Claim 1 recites the limitation “amino-based aqueous silane” in line 7. The limitation is indefinite, because it is not clear what is meant by a silane (chemical formula SiH4-, which might be considered based on silicon) being “amino-based.” Examiner considers the limitation to include the interpretation amino-functionalized silane. 
Claim 8 recites the limitation “an amino compound of a silane coupling agent.” The limitation is indefinite, because it is not clear what is meant by “amino compound” in terms of one that might be “of a silane coupling agent.” The specification does not describe the invention in these terms; however, it does describe a silane coupling agent with an amino functional group [0042]. Examiner considers the limitation to mean amino-functionalized silane coupling agent.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (JP 2012012685) (Hachisuga et al. (JP 2015137407) is provided as evidence of the recited reactions).
Regarding Claim 1, Machida et al. (JP’685) teaches a method of surface-treating a zinc-containing metal substrate [0010], comprising: bringing an aqueous alkaline solution into contact with the surface of the substrate that was brought into contact with the organic solvent [0007, 0009, 0014, 0023,0032]; bringing an aqueous amino-functional silane coupling agent solution into contact with the surface of the substrate that was brought into contact with the aqueous alkaline solution [0007, 0039]; and heating the substrate brought into contact with the aqueous silane coupling agent solution [0036, 0050, 0066]. 
JP’685 teaches that oil on the substrate may reduce the number of chemical bond points between the substrate and silane coupling agent ([0022], p. 9, lines 365-370). Moreover, JP’685 suggests that degreasing does not always completely remove oil [0023], but that applying an alkaline solution will remove oil and suppress inhibition of adhesion [0023]. JP’685 fails to positively teach that oil on the metal substrate after applying the organic solvent and the aqueous alkaline solution. However, JP’685 provides evidence that the amount of oil on the surface of the substrate is related to the adhesion of a coupling agent on the surface of the substrate, since more oil means reduced sites for adhesion ([0022], p. 9, lines 365-370), and thus a result-effective variable. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’685 to remove less than all of the oil to remove a sufficient amount of oil to provide a desirable amount of sites for adhesion through routine optimization.
JP’685 fails to teach that the method of JP’685 includes bringing an organic solvent into contact with the surface of a substrate having a zinc-containing metal on a surface layer thereof. However, JP’685 teaches that it was known in the prior art to bring an organic solvent into contact with the surface of a substrate in order to clean lubricant from the surface [0010, 0023, 0040]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’685 by bringing an organic solvent into contact with the surface of the substrate before then bringing an aqueous alkaline solution into contact with the surface of the substrate that was brought into contact with the organic solvent in order to clean at least some of the lubricant from the substrate, because JP’685 suggests that it was known to contact the surface of a lubricant-coated metal substrate with organic solvent in order to clean it at least partially while also suggesting that contacting it with alkali and a silane coupling agent removes more lubricant than organic solvent.
JP’685 recognizes that silane coupling agent is applied to bond to an OH group of metal [0022] and suggests that applying the alkaline solution (pH greater than 7) replaces polishing, which normally increases an “anchor effect” and exposes OH groups on the surface of the metal steel [0024-0025]. Hachisuga et al. (JP’407) provides evidence that the aqueous alkaline solution of JP’685 introduces hydroxyl groups to the surface of the metal, that the aqueous silane coupling agent hydrogen bonds a silane group to the hydroxyl group, and that heating the substrate after contacting the substrate with aqueous silane coupling agent bonds the silane coupling agent to the zinc-containing metal by a dehydration condensation reaction [0011].
Additionally, the concentration of oil would be expected to decrease as it is removed during treatment and the concentration of amino compound would be expected to increase. Therefore, although JP’685 fails to teach the recited ratio of peak intensity, because oil is expected to decrease as it is removed, its peak intensity would be expected to decrease with time so that a ratio of a/b would be expected to approach infinity as the peak intensity (b) tends towards zero. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’685 to produce a surface-treated zinc-containing metal substrate wherein an amino compound and oil are adhered with a peak intensity ratio equal to or greater than 2.6 either by routine optimization or by getting very large as the concentration of oil goes to zero, since it is being removed during degreasing and treatment with alkaline solution.
Regarding Claim 4, JP’685 teaches that the aqueous alkaline solution can include aqueous sodium hydroxide [0032].
Regarding Claim 6, JP’685 teaches that the substrate can include a filament (wire) having a surface plated with a zinc-containing metal [0010, 0030].
Regarding Claim 7, JP’685 teaches that the substrate can include either a monofilament wire (i.e. untwisted) a twisted wire obtained by twisting together multiple filaments to produce a zinc-plated wire [0061,0030]. JP’685 fails to teach that each filament has a surface plated with a zinc-containing metal. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’685 by producing a twisted multifilament zinc-coated wire either by zinc-coating each filament of the wire before twisting them together in order to get a wire with uniform electrical properties and also because JP’685 suggests that a single wire can be a substrate, which is zinc-plated. Moreover, it is prima facie obvious to perform such a step in any order or simultaneously, whether coating first and then twisting, or twisting and then coating, or doing both simultaneously, although it would seem reasonable to think that twisting before coating would obstruct access of the coating to the surface of twisted fibers.
Regarding Claim 8, Machida et al. (JP’685) teaches a method of surface-treating a zinc-containing metal substrate [0010], comprising: bringing an aqueous alkaline solution into contact with the surface of the substrate that was brought into contact with the organic solvent [0007, 0009, 0014, 0023,0032]; bringing an aqueous amino-functional silane coupling agent solution into contact with the surface of the substrate that was brought into contact with the aqueous alkaline solution [0007, 0039]; and heating the substrate brought into contact with the aqueous silane coupling agent solution [0036, 0050, 0066]. 
JP’685 fails to teach that the method of JP’685 includes bringing an organic solvent into contact with the surface of a substrate having a zinc-containing metal on a surface layer thereof. However, JP’685 teaches that it was known in the prior art to bring an organic solvent into contact with the surface of a substrate in order to clean lubricant from the surface [0010, 0023, 0040]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’685 by bringing an organic solvent into contact with the surface of the substrate before then bringing an aqueous alkaline solution into contact with the surface of the substrate that was brought into contact with the organic solvent in order to clean at least some of the lubricant from the substrate, because JP’685 suggests that it was known to contact the surface of a lubricant-coated metal substrate with organic solvent in order to clean it at least partially while also suggesting that contacting it with alkali and a silane coupling agent removes more lubricant than organic solvent.
JP’685 recognizes that silane coupling agent is applied to bond to an OH group of metal [0022] and suggests that applying the alkaline solution (pH greater than 7) replaces polishing, which normally increases an “anchor effect” and exposes OH groups on the surface of the metal steel [0024-0025]. Hachisuga et al. (JP’407) provides evidence that the aqueous alkaline solution of JP’685 introduces hydroxyl groups to the surface of the metal, that the aqueous silane coupling agent hydrogen bonds a silane group to the hydroxyl group, and that heating the substrate after contacting the substrate with aqueous silane coupling agent bonds the silane coupling agent to the zinc-containing metal by a dehydration condensation reaction [0011].  
JP’685 teaches that oil on the substrate may reduce the number of chemical bond points between the substrate and silane coupling agent ([0022], p. 9, lines 365-370). Moreover, JP’685 suggests that degreasing does not always completely remove oil [0023], but that applying an alkaline solution will remove oil and suppress inhibition of adhesion [0023]. JP’685 fails to positively teach that oil on the metal substrate after applying the organic solvent and the aqueous alkaline solution. However, JP’685 provides evidence that the amount of oil on the surface of the substrate is related to the adhesion of a coupling agent on the surface of the substrate, since more oil means reduced sites for adhesion ([0022], p. 9, lines 365-370), and thus a result-effective variable. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’685 to remove less than all of the oil to remove a sufficient amount of oil to provide a desirable amount of sites for adhesion through routine optimization.
Additionally, the concentration of oil would be expected to decrease as it is removed during treatment and the concentration of amino compound would be expected to increase. Therefore, although JP’685 fails to teach the recited ratio of peak intensity, because oil is expected to decrease as it is removed, its peak intensity would be expected to decrease with time so that a ratio of a/b would be expected to approach infinity as the peak intensity (b) tends towards zero. It would have been obvious to a person of ordinary skill in the art at the time of invention to produce a surface-treated zinc-containing metal substrate wherein an amino compound and oil are adhered with a peak intensity ratio equal to or greater than 2.6 either by routine optimization or by getting very large as the concentration of oil goes to zero, since it is being removed during degreasing and treatment with alkaline solution.
Regarding Claim 9, JP’685 teaches that the surface of the substrate is plated with a zinc-containing metal [0010, 0030].
Regarding Claim 10, JP’685 teaches that the substrate can include either a monofilament wire (i.e. untwisted) a twisted wire obtained by twisting together multiple filaments to produce a zinc-plated wire [0061, 0030]. JP’685 fails to teach that each filament has a surface plated with a zinc-containing metal. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the surface treated zinc-containing metal substrate of JP’685 with a twisted multifilament zinc-coated wire either by zinc-coating each filament of the wire before twisting them together in order to get a wire with uniform electrical properties and also because JP’685 suggests that a single wire can be a substrate, which is zinc-plated. Moreover, it is prima facie obvious to perform such a step as zinc coating the filaments in any order or simultaneously, whether coating first and then twisting, or twisting and then coating, or doing both simultaneously, although it would seem reasonable to think that twisting before coating would obstruct access of the coating to the surface of twisted fibers and consequently that coating before twisting would achieve more uniform plating.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (JP 2012012685) as applied to Claim 1 above, and further in view of Puskas (US 5,834,871) (Hachisuga et al. (JP 2015137407) is provided as evidence of the recited reactions).
Claim 2, JP’685 teaches a method for cleaning a lubricant such as oil from a zinc-containing metal substrate, including that it was known in the prior art to bring an organic solvent into contact with the surface of a substrate in order to clean lubricant from the surface [0010, 0023, 0040]. JP’685 fails to teach that an organic solvent tank filled with organic solvent is placed in a water tank filled with water, that said water tank is subjected to ultrasonic vibration, and that substrate is immersed in the organic solvent vibrated ultrasonically via the water. Puskas (US’871) describes a “double-boiler” arrangement for cleaning objects, wherein the arrangement includes a container filled with a cleaning material placed inside another container filled with a “coupling fluid” like water, wherein the coupling fluid is subjected to ultrasonic vibration and the object to be cleaned is immersed in the cleaning fluid and vibrated ultrasonically via the coupling fluid with advantages in material selection, transmission of ultrasonic waves through tanks holding different chemistries, versatility in choosing fluids with desirable thresholds of cavitation, and adjustability of depth of the coupling fluid for maximum transmission efficiency into the cleaning tank (Fig. 1; col. 3, 39-65). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’685 wherein an organic solvent tank filled with organic solvent is placed in a water tank filled with water, said water tank is subjected to ultrasonic vibration, and that substrate is immersed in the organic solvent vibrated ultrasonically via the water, because US’871 suggests such a prior art arrangement for cleaning substrates with fluids and JP’685 teaches cleaning substrates with fluids.
Claim 3, JP’685 teaches a method for cleaning a lubricant such as oil from a zinc-containing metal substrate, including bringing an aqueous alkaline solution into contact with the surface of a substrate in order to clean the lubricant from the surface [0010, 0023, 0040]. JP’685  fails to teach that an aqueous alkaline solution tank filled with aqueous alkaline solution is subjected to ultrasonic vibration and that the substrate is immersed in the aqueous alkaline solution vibrated ultrasonically. Puskas (US’871) describes a “double-boiler” arrangement for cleaning objects, wherein the arrangement includes a container filled with a cleaning material placed inside another container filled with a “coupling fluid” like water, wherein the coupling fluid is subjected to ultrasonic vibration and the object to be cleaned is immersed in the cleaning fluid and vibrated ultrasonically via the coupling fluid with advantages in material selection, transmission of ultrasonic waves through tanks holding different chemistries, versatility in choosing fluids with desirable thresholds of cavitation, and adjustability of depth of the coupling fluid for maximum transmission efficiency into the cleaning tank (Fig. 1; col. 3, 39-65). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’685 wherein an aqueous alkaline solution tank filled with aqueous alkaline solution is subjected to ultrasonic vibration and that the substrate is immersed in the aqueous alkaline solution vibrated ultrasonically, because US’871 suggests such steps for cleaning substrates with fluids and JP’685 teaches cleaning substrates with fluids.
Response to Arguments
Applicant’s amendment, filed 26 April 2022, with respect to the rejection of Claims 8-10 under 35 USC 112(a) has been fully considered and is persuasive.  The rejection of Claims 8-10 under 35 USC 112(a) has been withdrawn. 
Applicant's arguments filed 26 April 2022 with respect to the rejection of Claims 1--4 and 8-10 under 35 USC 103 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Machida does not disclose a cleaning with organic solvent with an aim that oils remain on a substrate surface (Remarks, p. 6, first paragraph), JP’685 teaches that oil on the substrate may reduce the number of chemical bond points between the substrate and silane coupling agent ([0022], p. 9, lines 365-370). Moreover, JP’685 suggests that degreasing does not always completely remove oil [0023], but that applying an alkaline solution will remove oil and suppress inhibition of adhesion [0023]. JP’685 fails to positively teach that oil on the metal substrate after applying the organic solvent and the aqueous alkaline solution. However, JP’685 provides evidence that the amount of oil on the surface of the substrate is related to the adhesion of a coupling agent on the surface of the substrate, since more oil means reduced sites for adhesion ([0022], p. 9, lines 365-370), and thus a result-effective variable. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of JP’685 to remove less than all of the oil to remove a sufficient amount of oil to provide a desirable amount of sites for adhesion through routine optimization.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712